Exhibit 10.29

Execution Copy

 

COUNTRY CLUB GARDEN APARTMENTS

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

THE ENTITIES SET FORTH ON EXHIBIT A

ATTACHED HERETO,

AS SELLER,

 

AND

 

THE HAMILTON COMPANY, OR ITS NOMINEE,

 

AS PURCHASER

 

As of September 27, 2019

 

 








PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 27th day
of September, 2019 (the “Effective Date”), by and between THE ENTITIES SET FORTH
ON EXHIBIT A ATTACHED HERETO, each having an office at 57 Mill Street, Woburn,
Massachusetts 01801 (collectively, “Seller”), and THE HAMILTON COMPANY, INC., a
Massachusetts corporation, having an office at 39 Brighton Avenue, Allston
(Boston), Massachusetts 02134 (“Purchaser”).

R E C I T A L

WHEREAS, Seller is the owner of the Property (as hereinafter defined).  Seller
desires to sell the Property to Purchaser and Purchaser desires to buy the
Property from Seller, all on and subject to the terms and conditions hereinafter
set forth;

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

 

PURCHASE AND SALE

1.1       Agreement of Purchase and Sale.  Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell, assign, transfer and convey to
Purchaser and Purchaser agrees to purchase, accept and acquire the following:

(a)        those eight (8) certain parcels of land situated in Middlesex County,
Massachusetts more particularly described on Schedule 1.1(a) attached hereto and
made a part hereof, and known as Country Club Garden Apartments, known as 57
Mill Street, Woburn, Massachusetts, including (i) lots 1 and 2 containing
approximately 5.09 acres of developed land (the “Apartment Complex”), and (ii)
six parcels of vacant land containing approximately 3.26 acres of vacant land
associated therewith (the “Vacant Land”), permitted for seventy-two (72)
additional apartment units, clubhouse space and one hundred forty-four (144)
parking spaces, together with any and all rights and appurtenances pertaining to
such property, including any right, title and interest of Seller in and to
adjacent streets, alleys or rights-of-way (collectively, the “Land”);

(b)        the buildings, structures, fixtures and other improvements on the
Land, including specifically, the fifteen (15) apartment multi-family
residential buildings located thereon (the “Buildings”) containing one hundred
eighty-one (181) residential apartment units, sufficient parking spaces to
comply with applicable legal requirements, pool, patio, picnic area, open
community green and community laundry (the “Improvements”);

(c)        all of Seller’s right, title and interest in and to all tangible
personal property located upon or used in connection with the ownership or
operation of the Land or the Improvements (the “Personal Property”), including
specifically, without limitation, appliances, furniture, carpeting, draperies
and curtains, tools and supplies, wall unit air conditioning, pool, patio,
community laundry, and other items of personal property





1




(excluding cash and accounts receivable) used exclusively in connection with the
operation of the Land and the Improvements, but specifically excluding (i) any
proprietary or confidential materials; (ii) any property that serves or is used
in connection with any property other than the Property; (iii) any property
owned by tenants or parties other than Seller; and (iv) any property leased by
Seller.  A list of the Personal Property included in the sale is attached as
Schedule 1.1(b) and a list of the personal property excluded from the sale is
set forth on Schedule 1.1(c) attached hereto (the “Excluded Personal Property
Schedule”);

(d)        all of Seller’s right, title and interest as landlord in and to all
lease agreements as set forth on the rent roll (the “Rent Roll”) attached hereto
as Schedule 1.1(d) and made a part hereof, and as updated through Closing
(collectively, the “Leases”) and all security deposits , including first and
last month’s rent, paid to the landlord under the Leases (including all interest
thereon to which the tenants are entitled to receive) to the extent not applied
in the case of a tenant default in accordance with the terms of this Agreement
(collectively, the “Security Deposits”);

(e)        all of Seller’s right, title and interest in and to all contracts and
agreements (collectively, the “Property Agreements”) listed and described on
Schedule 1.1(e) attached hereto and made a part hereof, relating to the upkeep,
repair, maintenance or operation of the Land or Improvements which will extend
beyond the Closing Date (as such term is defined in Section 4.1 hereof) and
which Purchaser has elected to assume per Section 3.3 hereof (the “Assumed
Agreements”);

(f)         all of Seller’s right, title and interest in and to all licenses,
permits, certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by governmental
agencies having jurisdiction over the Land and Improvements or any portion
thereof, together with all renewals and modifications thereof, including,
without limitation all of Seller’s right, title and interest in and to that
certain Finding and Decision on Application for Comprehensive Permit issued by
the City of Woburn Board of Appeals, dated June 21, 2017 and recorded with the
Middlesex (South District) Registry of Deeds in Book 69601, Page 295
(collectively, the “Licenses and Permits”);

(g)        all of Seller’s right, title and interest in and to all other
intangible rights, titles, interests, privileges and appurtenances owned by
Seller and related to or used exclusively in connection with the ownership, use
or operation of the Land or the Improvements to the extent Seller’s rights and
interests therein are transferable, including specifically, without limitation,
to the extent assignable, (i) the use of the name “Country Club Garden
Apartments” and any logos, trademarks or similar intellectual property
encompassing such name; (ii) any domain names, including www.liveccga.com and,
(iii) any telephone numbers, including local and toll free numbers, used in
connection with the Land and Improvements, but specifically excluding any
proprietary or confidential materials and any property that serves or is used in
connection with any property other than the Property (collectively, the “Other
Intangibles”); and





2




(h)        all books and records, ledgers, tenant records, delinquency reports,
insurance records and policies, title policies and other similar records
relating to the operation of the Seller and the Land and Improvements (the
“Books and Records,” together with the Land, Improvements, Personal Property,
Leases, Security Deposits, Property Agreements and Licenses and Permits and
Other Intangibles, collectively, the “Property”), but specifically excluding any
proprietary or confidential materials and any of the foregoing that relates to
any entity other than Seller or any property other than the Land and the
Improvements.

(i)         The Purchaser shall have the right to elect to purchase only the
Apartment Complex during the Inspection Period (the “Election”).  In the event
of such Election, the Purchase Price shall be reduced by $2,500,000.  The
Election to purchase only the Apartment Complex is conditioned upon the parties
using good faith efforts to agree to the terms and conditions of certain
easement during the Inspection Period consistent with the terms of the 40B
approvals applicable to the Vacant Land whereby (i) the Purchaser would be
afforded easement rights to an exclusive parking area on the Vacant Land serving
the Apartment Complex with typical cross indemnity and maintenance provisions,
and (ii) the Seller would retain certain easement rights for an access route to
Salem Avenue through the Apartment Complex parking by means of a key fob access
gate to be constructed and maintained by the Seller (as the owner of the Vacant
Land).  If despite such good faith efforts the parties cannot agree on the terms
of the foregoing easements during the Inspection Period, then the Election shall
be deeded rejected, in which event, the Purchaser shall remain obligated to
purchase all of the Property on the terms and conditions set forth in this
Agreement.

1.2       Purchase Price.  Seller is to sell and Purchaser is to purchase the
Property for a total purchase price of Fifty-Nine Million Five Hundred Fifty
Thousand and 00/100 Dollars ($59,550,000.00) (the “Purchase Price”).

1.3       Payment of Purchase Price.  At Closing the Purchase Price, subject to
a credit for the Earnest Money (as defined in Section 1.4) and subject to
adjustment as specified herein, shall be paid by wire transfer of immediately
available federal funds or by cashier’s, treasurer’s or bank certified
check.  The Earnest Money shall be applied towards the Purchase Price.

1.4       Earnest Money.  Within two (2) business days (which means any day
other than a Saturday, Sunday, or legal holiday under the laws of the United
States or the Commonwealth of Massachusetts (a “Business Day”)) of the execution
and delivery of this Agreement, Purchaser shall deposit with the Commonwealth
Land Title Insurance Company, 265 Franklin Street, 8th floor, Boston, MA
Attn:  Phil Tanner, Underwriting Counsel, 617-542-0800, phil.tanner@fnf.com (the
“Escrow Agent”), the sum of Six Hundred Thousand and 00/100 Dollars
($600,000.00) (the “Initial Deposit”) in good funds, either by certified bank or
cashier’s check or by federal wire transfer. In addition, in the event Purchaser
does not terminate this Agreement pursuant to Section 3.2, Purchaser shall, on
or before 5:00 p.m. EST on the last day of the Inspection Period (as such term
is defined in Section 3.2 hereof), deposit an additional sum of One Million Two
Hundred Thousand and 00/100 Dollars ($1,200,000.00) (the “Additional Deposit”
and, together with the Initial Deposit, the “Deposit”) with the Escrow
Agent.  The Escrow Agent shall hold the Deposit in an interest-bearing account
in accordance with Article X and this Section 1.4.  The Deposit,





3




together with all interest earned on such sums, are herein referred to
collectively as the “Earnest Money.”  All interest accruing on such sums shall
become a part of the Earnest Money and shall be distributed as Earnest Money in
accordance with the terms of this Agreement.  Time is of the essence for the
delivery of Earnest Money under this Agreement.

1.5       Independent Consideration.  As consideration for Seller’s agreement to
enter into this Agreement, Purchaser shall deliver directly to Seller, within
two (2) Business Days following the Effective Date,  the sum of  one hundred
dollars ($100.00) (the “Independent Consideration”), which Independent
Consideration shall be retained by Seller as Seller’s sole property immediately
upon receipt thereof and which shall be nonrefundable to Purchaser in all
events; provided, however, that the Independent Consideration shall be applied
to the Purchase Price at Closing.

ARTICLE II

 

TITLE AND SURVEY

2.1       Title Examination; Commitment for Title Insurance.  Promptly after the
Effective Date, at Purchaser’s sole cost and expense, Purchaser shall order a
title commitment (the “Commitment”) from a title company authorized to conduct
business in the State in which the Property is located (the “Title Company”) for
the issuance of a pro forma owner’s title insurance policy for the Land and
Improvements (the “Pro Forma Policy”).  Any and all matters that are of record
as of the date of the Commitment are referred to herein as “Title Matters.”

2.2       Survey.  Purchaser may, at Purchaser’s sole cost and expense, employ a
surveyor or surveying firm, licensed by the State in which the Property is
located, to prepare and deliver to Purchaser a survey of the Property (the
“Survey”).  Any and all matters that would be shown on such a survey of the
Property, prepared in accordance with applicable ALTA survey standards, are
referred to herein as “Survey Matters.”

2.3       Title Objections; Cure of Title Objections.

(a)        Purchaser shall have until 5:00 P.M. eastern standard time on the
last day of the Inspection Period (the “Title Objection Period”) to review the
Commitment, the related exception documents and the Survey and to notify Seller,
in writing, of such objections as Purchaser may have to matters contained
therein (“Title Objections”).  Any Title Matters or Survey Matters to which
Purchaser does not object prior to the expiration of the Inspection Period or
the Purchaser waives pursuant to Section 2.3(b) shall be permitted exceptions to
title (each, a “Permitted Exception”).

(b)        If Purchaser notifies Seller of its Title Objections prior to the
expiration of the Title Objection Period, Seller shall use reasonable efforts to
remove, satisfy or otherwise cure such Title Objections to Purchaser’s
reasonable satisfaction prior to the Closing Date.  As used herein, “reasonable
efforts” shall not require Seller to expend more than One Hundred and Fifty
Thousand and 00/100 Dollars ($150,000.00) to cure such objections, exclusive of
Financial Encumbrances (as defined below). Seller shall have until the Closing
Date to attempt to remove, satisfy or cure the Title Objections, and for this





4




purpose Seller shall be entitled to a reasonable adjournment of the Closing if
additional time is required, but in no event shall the adjournment exceed the
earlier of thirty (30) days or December 31, 2019, unless Purchaser agrees to a
further extension.  Seller may, but shall not be obligated to, cure or remove
same; however, Seller agrees to consult with the Title Company in order to
determine which Title Objections, if any, the Title Company is willing to
remove, all with no action required on the part of Seller.  Such Title
Objections shall be deemed cured or removed if the Title Company issues a
revised Commitment to issue, at Closing, an ALTA Owner's Policy of Title
Insurance in the amount of the Purchase Price in favor of Purchaser, with such
Title Objections having been removed as exceptions.  In the event Seller is
unable to effect a cure prior to  either the original Closing Date, which cure
shall include the Title Company agreeing to remove any Title Objection as an
Permitted Exception from the Commitment and/or Pro Forma Policy or otherwise
insured over by the Title Company, or any date to which the Closing has been
extended, Purchaser shall have the following options:  (i) to waive such Title
Objections (each of which shall be deemed a Permitted Exception) and proceed to
the Closing subject to the Permitted Exceptions and without any reduction of the
Purchase Price; or (ii) to terminate this Agreement by sending timely written
notice thereof to Seller, and upon delivery of such notice of termination, this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser,
and thereafter neither party hereto shall have any further rights, obligations
or liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement.  If
Seller notifies Purchaser that Seller will be unable to effect a cure thereof
(or if Seller has failed to effectuate such cure on or before the Closing Date,
as the same may be extended hereunder), Purchaser shall, within three (3)
Business Days after such notice has been received or the Closing Date (as the
same may be extended hereunder), whichever is earlier, notify Seller in writing
whether Purchaser shall elect to proceed to the Closing under sub-section (i)
above or to terminate this Agreement under sub-section (ii) above (and failure
to timely deliver such notice shall irrevocably be deemed an election by
Purchaser to proceed under sub-section (i) above).  Notwithstanding anything to
the contrary contained in this Agreement, any title matter which is a financial
encumbrance such as a mortgage, deed of trust, or other debt security
voluntarily incurred by Seller, which is outstanding against the Property, or
any part thereof (herein such matters are referred to as “Financial
Encumbrances”) shall in no event be deemed a Permitted Exception, and Seller
hereby covenants to remove all Financial Encumbrances on or before the Closing
Date without regard to the definition of “reasonable efforts” above.

(c)        For the avoidance of doubt, the Property will not conform with the
title provisions of this Agreement unless:

(i)         All Buildings and other Improvements, including but not limited to,
any driveways, patios, walkways, fences, parking spaces, dumpsters, jersey
barriers and all means of access to the Property, are located completely within
the boundary lines of the Property and do not encroach upon or under the
property of any other person or entity without the benefit of a perpetual
appurtenant easement;





5




(ii)        No building, structure or improvement of any kind belonging to
another person or entity encroaches upon or under the Property without the
benefit of an appurtenant easement; and

(iii)      The Property abuts or has indefeasible access to a public way, duly
laid out or accepted as such by the city or town in which the Property is
located.

2.4       Permitted Exceptions to Title.  Notwithstanding anything contained
herein to the contrary, the Land and Improvements shall be subject to the
following matters, which shall be deemed to be Permitted Exceptions, and
Purchaser shall have no right to object to any of the following:

(a)        the rights of tenants, as tenants only, under the Leases and any new
Leases entered into between the Effective Date and Closing as permitted under
this Agreement;

(b)        the lien of all ad valorem real estate taxes and assessments for the
current fiscal year not yet due and payable as of the Closing Date, subject to
adjustment as herein provided;

(c)        local, state and federal laws, ordinances or governmental
regulations, including, but not limited to, building and zoning laws, ordinances
and regulations, now or hereafter in effect relating to the Land and
Improvements; and

(d)        Title Matters and Survey Matters that are either (i) not subject to
objection by Purchaser hereunder; or (ii) not timely objected to by Purchaser;
or (iii) timely objected to by Purchaser, with a subsequent cure, waiver or
deemed cure and/or waiver to such objection by Purchaser, all in accordance with
Section 2.3 and Section 2.5 hereof.

2.5       Pre-Closing “Gap” Title Defects.  Following the Inspection Period,
Purchaser may, within two (2) Business Days of receipt of any updates to the
Commitment or the Pro Forma Policy, notify Seller in writing of any additional
objections to any title matters appearing of record subsequent to the date of
the Commitment.  With respect to any objections to title set forth in such
notice (“Gap Title Objections”), Seller shall have the same option to remove,
satisfy or cure, and Purchaser shall have the same option to accept title
subject to such matters or to terminate this Agreement as those which apply to
any notice of objections made by Purchaser before the expiration of the
Inspection Period.  If Seller is required to remove, satisfy or cure, or elects
to attempt to remove, satisfy or cure, as applicable, any such matters, the date
for Closing may be extended, if necessary, by a reasonable period of time to
effect same, but in no event shall the adjournment exceed the earlier of thirty
(30) days or December 31, 2019, unless Purchaser agrees to a further
extension.  This Section 2.5 is subject to Section 2.3 hereof.





6




ARTICLE III

 

INSPECTION PERIOD

3.1       Right of Inspection.

(a)        Purchaser has been expressly advised by Seller to conduct an
independent investigation and inspection the Property (subject to the provisions
of this Agreement) utilizing experts as Purchaser deems necessary.  During the
term of this Agreement, Purchaser shall have the right to make one or more
non-invasive inspections of the Property and to examine, at such place or places
at the Land and Improvements, in the offices of the property manager or
elsewhere as the same may be located, and certain documents related to the
Property in Seller’s possession or control, as more specifically identified on
Schedule 3.1 attached hereto and incorporated herein by reference shall be made
available to the Purchaser (the “Due Diligence Materials”).  Purchaser
acknowledges that certain of such documents may have been prepared by third
parties, including the property manager, and may have been prepared prior to the
Seller’s ownership of the Property.

(b)        Purchaser understands and agrees that any on-site inspections of the
Land and Improvements shall be conducted upon at least forty-eight (48) hours’
prior notice to Seller (which may be written or oral, provided such oral notice
is given to Tom Lichoulas) and provided that, as to in-unit inspections, the
notice period shall be consistent with the notice period Seller must give
tenants under the Leases and under applicable state and local law.  Any such
inspections shall be conducted in the presence of Seller or its representative
and shall occur at reasonable times agreed upon by Seller and
Purchaser.  Purchaser may not contact any tenants, vendors or service providers
without first obtaining Seller’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. Purchaser may contact the property manager or
its employees with respect to due diligence matters during the course of
Purchaser’s inspections, but Purchaser may not discuss anything related to
future employment with such employees until after the expiration of the
Inspection Period. Such inspection shall not unreasonably interfere with the use
of the Land and Improvements or its tenants nor shall Purchaser’s inspection
damage the Land and Improvements in any respect.  Such inspection shall not be
invasive in any respect (unless Purchaser obtains Seller’s prior written consent
to be granted or denied in Seller’s discretion), and in any event shall be
conducted in accordance with standards customarily employed in the industry and
in compliance with all governmental laws, rules and regulations.  Following each
entry by Purchaser with respect to inspections or tests on the Land and
Improvements, Purchaser shall restore the Land and Improvements to the condition
it was in prior to any such inspections or tests.  Seller shall cooperate with
Purchaser in its due diligence but shall not be obligated to incur any liability
or expense in connection therewith.

(c)        Purchaser agrees (i) that prior to entering the Land and Improvements
to conduct any inspection, Purchaser shall obtain and maintain, or shall cause
each of its contractors and agents to maintain (and shall deliver evidence
satisfactory to Seller thereof), at no cost or expense to Seller, (i) worker’s
compensation/employer’s liability coverage in the minimum statutory amount of
$500,000.00, (ii) commercial general





7




liability insurance from an insurer reasonably acceptable to Seller in the
amount of $1,000,000 per occurrence/$2,000,000 aggregate, with combined single
limit for personal injury or property damage per occurrence, such policies to
name Seller as an additional insured party, which insurance shall provide
coverage against any claim for personal injury or property damage caused by
Purchaser or its agents, representatives or consultants in connection with any
such tests and investigations, and (ii) to keep the Land and Improvements free
from all liens and encumbrances.  In addition, if Purchaser chooses to conduct
any Phase II (as such term is commonly used in the industry) or other invasive
testing of the Land (collectively, "Additional Testing"),  Purchaser must first
receive Seller's prior written consent to be granted or denied in Seller’s
discretion (per (b) above).  In order to obtain Seller's consent to Additional
Testing, Purchaser shall notify Seller, in writing, of the intended purpose,
scope and location of the same on the Property, to which notice there shall be
attached a copy of a written proposal prepared by or for Purchaser with regard
to such Additional Testing.  Further, Purchaser shall provide Seller with any
other information regarding such Additional Testing which Seller may reasonably
request.  Seller shall promptly respond (meaning within three (3) business days)
to Purchaser’s request to do such Additional Testing upon its receipt and review
of all information relating thereto, as set forth above; provided, however, that
Seller’s failure to so respond shall be deemed to be a withholding of its
consent to allow such Additional Testing.

(d)        Purchaser shall observe, and cause its agents and contractors to
observe, all appropriate safety precautions in conducting Purchaser's inspection
of the Property and perform all work and cause its agents and contractors to
perform all work, in such a manner so as not to cause any damage to the
Property, injury to any person or to the environment, or interference with any
ongoing operations at the Property.  Purchaser shall indemnify, defend, and hold
Seller and its wholly-owned affiliates, subsidiaries, agents, employees,
officers, directors, trustees, or other representatives of Seller (collectively,
the "Indemnified Parties") harmless from and against any losses, damages,
expenses, liabilities, claims, demands, and causes of action (together with any
legal fees and other expense incurred by any of the Indemnified Parties in
connection therewith), resulting directly or indirectly from, or in connection
with, any inspection of or other entry upon the Property (including any
investigation of the Property necessary for completion of any Purchaser's
environmental report(s) and any entry onto the Property with the authorization
of Seller) by Purchaser, or its agents, employees, contractors, or other
representatives, including, without limitation, any losses, damages, expenses,
liabilities, claims, demands, and causes of action resulting, or alleged to be
resulting, from injury or death of persons, or damage to the Property or any
other property, or mechanic's or materialmen's liens placed against the Property
in connection with Purchaser's inspection thereof.  Purchaser agrees to promptly
repair any damage to the Property directly or indirectly caused by any acts of
Purchaser, or its agents or contractors, and to restore the Property to the
condition that existed prior to Purchaser's entry. Notwithstanding the
foregoing, Purchaser shall have no liability or obligation with respect to any
adverse condition which existed at the Property prior to Purchaser's inspection,
except to the extent Purchaser's inspection exacerbates such adverse
condition.  This Section shall survive Closing or other termination of this
Agreement and any such claims shall not be limited to the Survival Period.





8




3.2       Right of Termination.  Seller agrees that if Purchaser determines
(such determination to be made in Purchaser’s sole discretion) that it does not
desire to acquire the Property for any reason or no reason, Purchaser shall have
the right to terminate this Agreement by delivering written notice thereof to
Seller and the Escrow Agent prior to the expiration of the time period
commencing on the Effective Date and ending at 5 p.m. Eastern Time on forty-five
 (45)  days after the later of: the Effective Date or delivery of the Due
Diligence Materials  (the “Inspection Period”).  If Purchaser delivers such
notice of termination during the Inspection Period, this Agreement shall
terminate and the Earnest Money shall be returned to Purchaser, and neither
party shall have any further rights, obligations or liabilities hereunder except
to the extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement. If Purchaser fails to deliver Seller a
notice of termination prior to the expiration of the Inspection Period,
Purchaser shall no longer have any right to terminate this Agreement under this
Section 3.2,  the Earnest Money shall become non-refundable to Purchaser except
as otherwise provided in this Agreement, and (subject to any express rights of
termination on the part of Purchaser provided elsewhere in this Agreement)
Purchaser shall be bound to proceed to Closing and consummate the transaction
contemplated hereby pursuant to the terms of this Agreement.  Time is of the
essence with respect to the provisions of this Section 3.2.

3.3       Assumed Agreements.  On or before expiration of the Inspection Period,
Purchaser shall deliver written notice to Seller identifying which Property
Agreements shall be assigned to Purchaser at Closing, and such Property
Agreements shall constitute the Assumed Agreements for the purposes of this
Agreement.  Seller shall terminate all other Property Agreements prior to
Closing. Subject to Seller’s obligation to terminate all Property Agreements
other than the Assumed Agreements, Seller shall continue to perform any and all
of Seller’s obligations under all Property Agreements through the
Closing.  Notwithstanding anything contained herein to the contrary, Seller
agrees to cause any existing property management agreements and any leasing
listing agreements to be terminated effective as of the Closing Date and Seller
shall be solely responsible for any fees or payments due thereunder.

ARTICLE IV

 

CLOSING

4.1       Time and Place.

(a)        Subject to the provisions of Section 2.3(b) and Section 2.5 above and
Section 4.1(b) below, the consummation of the transaction contemplated hereby
(the “Closing”) shall take place pursuant to an escrow arrangement with the
Escrow Agent consistent with the terms of this Agreement on Tuesday, December
10, 2019, unless otherwise agreed in writing by the parties.  The date on which
the Closing occurs is hereinafter referred to as the “Closing Date”.

(b)        At the Closing, Seller and Purchaser shall perform the obligations
set forth in, respectively, Section 4.2 and Section 4.3, the performance of
which obligations shall be concurrent conditions.





9




4.2       Seller’s Obligations at Closing.  At Closing, Seller shall:

(a)        deliver to Purchaser Quitclaim Deeds duly executed in the form
attached hereto as Exhibit B (collectively, the “Deed”), pursuant to which
Seller sells, assigns, transfers and conveys the Land and Improvements to
Purchaser;

(b)        deliver to Purchaser a duly executed warranty bill of sale conveying
the Personal Property to Purchaser in the form attached hereto as Exhibit C (the
“Bill of Sale”);

(c)        deliver to Purchaser a duly executed assignment and assumption
agreement regarding leases, rents, deposits and escrow accounts, in the form
attached hereto as Exhibit D (the “Assignment of Leases”);

(d)        deliver to Purchaser a duly executed assignment and assumption of the
Assumed Agreements and the Intangible Property in the form attached hereto as
Exhibit E (the “General Assignment”);

(e)        deliver to Purchaser a certificate, dated as of the Closing Date and
executed on behalf of Seller by a duly authorized officer thereof, confirming
that the representations and warranties of Seller contained in this Agreement
are true and correct in all material respects as of the Closing Date (with
appropriate modifications of those representations and warranties made in
Section 5.1 hereof to reflect any changes therein including without limitation
any changes resulting from actions under Section 5.4 hereof) or identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change;

(f)         deliver to Purchaser such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller;

(g)        deliver to Purchaser a certificate in the form attached hereto as
Exhibit F certifying that Seller is not a “foreign person” as defined in the
Federal Foreign Investment in Real Property Tax Act of 1980 and the 1984 Tax
Reform Act, together with a corporate excise tax lien waiver on behalf of any
corporate seller;

(h)        deliver to Purchaser such affidavits from Seller as the Title Company
may reasonably require in order to omit from its title insurance policy all
exceptions for parties in possession other than under the Leases and mechanic’s
liens, along with a gap indemnity;

(i)         deliver to Purchaser a counterpart of a closing statement (the
“Closing Statement”) prepared by the Escrow Agent that sets forth the prorations
and credits, the Purchase Price and other amounts paid and disbursed in
accordance with this Agreement;

(j)         deliver to Purchaser at the Land:





10




(i)         the Leases, together with the leasing and property files and records
which are material in connection with the continued operation, leasing and
maintenance of the Land and Improvements, if any, in the possession and control
of Seller;

(ii)        all Assumed Agreements, if any, in the possession and control of
Seller;

(iii)      all Licenses and Permits, if any, in the possession and control of
Seller;

(iv)       the Books and Records; and

(v)        all Security Deposits and other tenant funds held in escrow (to the
extent such Security Deposits or other funds are not applied against delinquent
rents or otherwise as provided in the Leases) as reflected in the Updated Rent
Roll.

(k)        deliver an updated Rent Roll (the “Updated Rent Roll”) for the
Property, dated within five (5) days of the Closing Date, certified by Seller as
being true and correct, containing the same type of information as provided in
the Rent Roll;

(l)         join with Purchaser to execute a notice, which Purchaser shall send
to each tenant under each of the Leases informing such tenant of the sale of the
Property and of the assignment to Purchaser of Seller’s interest in, and
obligations under, the Leases (including, if applicable any security deposits)
and directing that all rent and other sums payable after the Closing under each
such Lease shall be paid as set forth in the notice;

(m)       deliver to Purchaser possession and occupancy of the Property
(including all keys held by Seller or any of Seller’s agents), subject to the
Permitted Exceptions; and

(n)        deliver such additional documents as shall be reasonably required to
consummate the transaction expressly contemplated by this Agreement.

4.3       Purchaser’s Obligations at Closing.  At Closing, Purchaser shall:

(a)        pay to Seller the full amount of the Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, in immediately
available wire transferred U.S. funds pursuant to Section 1.3 above, it being
agreed that at Closing the Earnest Money shall be delivered to Seller and
applied towards payment of the Purchase Price;

(b)        join Seller in execution of the instruments described in Section
4.2(c),  Section 4.2(d),  Section 4.2(i),  and Section 4.2(l) above;

(c)        deliver to Seller a certificate, dated as of the Closing Date and
executed on behalf of Purchaser by a duly authorized officer thereof, confirming
that the representations and warranties of Purchaser contained in this Agreement
are true and correct as of the Closing Date;





11




(d)        deliver to Seller such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser; and

(e)        deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

4.4       Credits and Prorations.

(a)        The following shall be apportioned between Seller and Purchaser with
respect to the Property as of 12:01 a.m. Eastern Time on the day of Closing, as
if Purchaser owned the Property during the entire day upon which Closing occurs:

(i)         rents, as and when actually collected by Seller or its management
agent (the term “rents” as used in this Agreement includes all payments due and
payable by tenants under the Leases), based on the Updated Rent Roll;

(ii)        taxes for the current fiscal year (including personal property taxes
on the Personal Property) and assessments levied against the Land and
Improvements;

(iii)      payments due and any prepayments made under the Assumed Agreements;

(iv)       gas, electricity and other utility charges, such charges to be
apportioned at Closing on the basis of the most recent meter reading occurring
prior to Closing; and

(v)        any other operating expenses or other items pertaining to the
Property (except insurance) which are customarily prorated between a purchaser
and a seller of real property in the area in which the Land is located.

(b)        Notwithstanding anything contained in the foregoing provisions:

(i)         At Closing, Purchaser shall credit to the account of Seller all
refundable cash or other deposits posted with utility companies serving the Land
and Improvements, or, at Seller’s option, Seller shall be entitled to receive
and retain such refundable cash and deposits.

(ii)        At Closing, Purchaser shall receive a credit for the aggregate
amount of (a) all Security Deposits, and (b) any other deposits due and payable
to Seller pursuant to Leases to the extent the same are actually held by or on
behalf of Seller; provided, however, Seller shall be entitled to apply Security
Deposits against delinquent rent prior to Closing in the ordinary course of
business.

(iii)      Any taxes paid at or prior to Closing on account of the real or
personal property for the current fiscal year shall be prorated based upon the
amounts actually paid.  If taxes and assessments for the current year have not
been paid before Closing, Seller shall be charged at Closing an amount equal to
that portion of such taxes





12




and assessments which relates to the period before Closing and, following the
Closing, Purchaser shall pay the taxes and assessments prior to their becoming
delinquent.  Any such apportionment made with respect to a tax year for which
the tax rate or assessed valuation, or both, have not yet been fixed shall be
based upon the tax rate and/or assessed valuation last fixed.  To the extent
that the actual taxes and assessments for the current year differ from the
amount apportioned at Closing, the parties shall make all necessary adjustments
by appropriate payments between themselves promptly following Closing.

(iv)       Seller shall receive the entire advantage of any discounts for the
prepayment prior to the Closing of any taxes, water rates or sewer rents.

(v)        Unpaid and delinquent rent after the Closing Date shall be delivered
as follows: (a) if Seller collects any unpaid or delinquent rent after the
Closing Date relating to post-Closing periods, Seller shall, within ten (10)
days after the receipt thereof, deliver to Purchaser any such rent which
Purchaser is entitled to hereunder relating to the Closing Date and any period
thereafter, and (b) if Purchaser collects any unpaid or delinquent rent which
accrued and was due and payable to Seller prior to the Closing Date, Purchaser
shall, within ten (10) days after the receipt thereof, deliver to Seller any
such rent which Seller is entitled to hereunder relating to the period prior to
the Closing Date.  Seller and Purchaser agree that if, as of the Closing, any
rent is in arrears (“Delinquent Rent”) for the calendar month in which the
Closing occurs but not for prior periods, then the first rent collected by
Purchaser shall be deemed to be attributable to the calendar month in which the
Closing occurred and it shall be prorated between Purchaser and Seller as of the
Closing.  If Delinquent Rent is in arrears for a period prior to the calendar
month in which the Closing occurs, then rents collected by Purchaser shall first
be applied to current rent and then to Delinquent Rent.  Purchaser will make a
good faith effort after Closing to collect all rents (including Delinquent Rent)
in the usual course of Purchaser’s operation of the Property.

(c)        The provisions of this Section 4.4 shall survive Closing; provided
that, notwithstanding anything to the contrary in the foregoing, all adjustments
and prorations (except as to errors caused by misrepresentation) shall be deemed
final upon the expiration of one hundred eighty (180) days after the Closing
Date, except (i) as to the items set forth in Section 4.4(c), and (ii) with
respect to property taxes, if the current tax rate or assessed valuation is not
available by such date, adjustments with respect to property taxes shall be made
within thirty (30) days after the later to become available of the tax rate or
assessed valuation.

4.5       Closing Costs.  Purchaser shall pay all costs and expenses associated
with its due diligence review, its own counsel fees, any fees and other amounts
charged by parties providing debt or equity financing to Purchaser or by counsel
to such parties, all title insurance premiums and costs, any survey costs, and
one half of the Escrow Agent’s fee.  Seller shall pay its own counsel fees, any
real estate transfer taxes, the recording costs for any documents required to
clear title in accordance herewith, and one half of the Escrow Agent’s fee.  Any
other closing costs shall be allocated as is customary in the jurisdiction where
the Property is located.

4.6       Conditions Precedent to Obligation of Purchaser.  The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing





13




Date of all of the following conditions, any or all of which may be waived by
Purchaser in its sole discretion:

(a)        Seller shall have delivered to Purchaser all of the items required to
be delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2.

(b)        All of the representations and warranties of Seller contained in this
Agreement were true and correct in all material respects when made and shall be
true and correct in all material respects as of the Closing Date.

(c)        Seller shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.

(d)        The Property shall be in the same condition on the Closing Date as it
was in on the Effective Date, reasonable wear and tear and damage by minor
casualty only excepted.

4.7       Conditions Precedent to Obligation of Seller.  The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:

(a)        Seller shall have received the Purchase Price as adjusted pursuant to
and payable in the manner provided for in this Agreement.

(b)        Purchaser shall have delivered to Seller all of the items required to
be delivered to Seller pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.3.

(c)        All of the representations and warranties of Purchaser contained in
this Agreement were true and correct in all material respects when made and
shall be true and correct in all material respects as of the Closing Date.

(d)        Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the Closing Date.

4.8       Failure of Condition.  If any condition set forth in Section 4.6 is
not satisfied or waived on or before the Closing, then, so long as the Purchaser
has acted in good faith and with due diligence in performing its obligations
hereunder and cooperating with Seller in its performance hereunder, such failure
of condition shall constitute a default by Seller, and Purchaser may pursue its
remedies under Article VI.  If any condition set forth in Section 4.7 is not
satisfied or waived on or before the Closing, then, so long as Seller has acted
in good faith and with due diligence in performing its obligations hereunder and
cooperating with Seller in its performance hereunder, such failure of condition
shall constitute a default by Purchaser, and Seller may pursue its remedies
under Article VI.





14




ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1       Representations and Warranties of Seller.  Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date:

(a)        Organization and Authority.  Seller has been duly organized and is
validly existing under the laws of the Commonwealth of Massachusetts.  Seller
has the full right and authority to enter into this Agreement and to consummate
or cause to be consummated the transactions contemplated herein to be made by
Seller.  The person signing this Agreement on behalf of Seller is authorized to
do so, and this Agreement is a legal and binding obligation of Seller
enforceable in accordance with its terms, subject to principles of equity and
laws affecting creditors’ rights generally. This Agreement and each document to
be executed and delivered by Seller at the Closing (i) are, or at the time of
Closing will be, duly authorized, executed and delivered by Seller, (ii) do not,
and at the time of Closing will not, violate any provision of any judicial order
to which Seller is a party or to which Seller or the Property is subject, and
(iii) constitute, or in the case of the Seller Closing Documents will
constitute, a valid and legally binding obligation of Seller, enforceable
against Seller in accordance with its respective terms.

(b)        Pending Actions.  Except as set forth on Schedule 5.1(b), there is no
action, suit, arbitration, unsatisfied order or judgment, governmental
investigation or proceeding pending or, to Seller’s knowledge, threatened
against Seller, the Land or the transaction contemplated by this Agreement,
which, if adversely determined, could individually or in the aggregate have a
material adverse effect on title to the Land and Improvements, would have a
material adverse effect on the Improvements being used as apartment rental units
for lease to the general public or the operation of the Land and Improvements
for such purposes, or of the development of the Vacant Land for apartment rental
units for lease to the general public, or which could in any material way
interfere with the consummation by Seller of the transaction contemplated by
this Agreement.

(c)        Leases.  Seller is the lessor or landlord or the successor lessor or
landlord under the Leases.  Except as set forth in the Rent Roll, there are no
other leases or occupancy agreements to which Seller is a party affecting the
Land and Improvements.  The termination of any Lease prior to Closing by reason
of the tenant’s default shall not affect the obligations of Purchaser under this
Agreement in any manner or entitle Purchaser to an abatement of or credit
against the Purchase Price or give rise to any other claim on the part of
Purchaser.  The Rent Roll is and the Updated Rent Roll shall be true, correct
and complete in all material respects as of the date of delivery of each.  The
Rent Roll identifies all Security Deposits, first and last month’s rent, and any
interest accrued thereon.  Except as set forth in the Rent Roll, no tenant is
entitled to any rent concession, rent-free occupancy, reduction or abatement of
rent for any reason whatsoever, and to Seller’s knowledge, neither Seller nor
any tenant is in default thereunder.  There are no brokerage agreements relating
to the Leases that are currently in effect.





15




(d)        Condemnation.  Seller has received no written notice of any pending
condemnation proceedings relating to the Land and Improvements and, to Seller’s
knowledge, no such proceedings are threatened.

(e)        Employees.  Seller has no employees.

(f)         Conflicting Agreements.  The execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement,
and the compliance with the terms of this Agreement will not conflict with, or,
with or without notice or the passage of time or both, result in a breach of any
of the terms or provisions of, or constitute a default under, any material
document, instrument, or agreement to which Seller is a party or by which Seller
or any of the Property is bound, which breach or default would prevent, hinder,
or impair the consummation of the transactions contemplated by this Agreement.

(g)        Property Agreements.  Seller has delivered true and complete copies
of the Property Agreements to which Seller is a party and all existing
amendments thereto to Purchaser. There are no Property Agreements to which
Seller is a party except as set forth on Schedule 1.1(e).  To Seller’s
knowledge, there is no default by any party under any of the Property
Agreements.

(h)        Licenses and Permits.  To Seller’s knowledge, Seller has delivered
true and complete copies of the Licenses and Permits and all renewals and
modifications thereto to Purchaser. There are no Licenses and Permits to which
Seller is a party except as set forth on Schedule 1.1(f).  To Seller’s
knowledge, there is no default by any party under any of the Licenses and
Permits.

(i)         Legal Compliance.  Seller has not received written notice from any
governmental entity or instrumentality indicating that either the Land or
Improvements violates or fails to comply in any material respect with any
governmental or judicial law, order, rule or regulation (provided that
compliance with environmental laws is addressed in the following sub-section),
which violation or failure to comply has not been cured.

(j)         Bankruptcy. Seller has not filed or been the subject of any filing
of a petition under the federal bankruptcy law or any state insolvency laws or
laws for the reorganization of debtors. Seller is not insolvent (within the
meaning of any applicable Federal or state law relating to bankruptcy or
fraudulent transfers) and will not be rendered insolvent by the transactions
contemplated by this Agreement.

(k)        ERISA. No Employee Benefit Plan within the meaning of Section 3.3 of
the Employee Retirement Security Act of 1974 (“ERISA”), sponsored or maintained
by Seller, its subsidiaries or affiliates has any interest in the Property,
whether (without limiting the foregoing) as an owner, lender, lessee, sublessee,
creditor, secured party, assignee or otherwise, nor is the Property subject to
any lien under ERISA or the Code.

(l)         OFAC. Seller is not a person or entity with whom the United States,
any Person or entities are restricted or prohibited from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s specially designated and blocked
persons list) or under any





16




statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action, and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities.

(m)       Taxes and Assessments. Except as disclosed on Schedule 5.1(m), Seller
has not filed, and has not retained anyone to file, notices of protests against,
or to commence action to review, real property tax assessments against the
Property.

(n)        Insurance. Seller has not received any written notice from any
insurance company or board of fire underwriters of any defects or inadequacies
in or on the Property or any part or component thereof that would materially and
adversely affect the insurability of the Property or cause any material increase
in the premiums for insurance for the Property that have not been cured or
repaired.

(o)        Personal Property.  Seller owns the Personal Property, which is not
subject to any equipment leases, license agreements or other arrangements,
except as may be set forth in the Property Agreements and/or Licenses and
Permits.

5.2       Knowledge Defined.  References to the “knowledge” of Seller shall
refer only to the actual knowledge of James Lichoulas, III and Tom Lichoulas,
who are principals of Sellers, and shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller, its members and investors, or
any affiliate of any of them, or to any of their officers, agents, managers,
representatives or employees or to impose upon such person any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains.

5.3       Survival of, and Liability with Respect to, Seller’s Representations
and Warranties.

(a)        The representations and warranties of Seller set forth in
Section 5.1, as updated by the certificate of Seller to be delivered to
Purchaser at Closing in accordance with Section 4.2(e) hereof, shall survive
Closing for a period of nine (9) months (the “Survival Period”).

(b)        No claim for a breach of any representation or warranty of Seller
shall be actionable or payable (i) if the breach in question results from or is
based on a condition, state of facts or other matter which was known to
Purchaser prior to Closing, (ii) unless the valid claims for all such breaches
collectively aggregate more than $25,000 and then only to the extent of such
excess, and (iii) unless written notice containing a description of the specific
nature of such breach shall have been given by Purchaser to Seller prior to the
expiration of the Survival Period and an action shall have been commenced by
Purchaser against Seller within thirty (30) days after the termination of the
Survival Period.

(c)        In no event shall (i) Seller’s aggregate liability to Purchaser with
respect to (A) any breach of any representation or warranty of Seller in this
Agreement (as modified by the certificate to be delivered by Seller at Closing
pursuant to Section 4.2(e) hereof), and (B) any other claim whatsoever by
Purchaser against Seller in connection with this Agreement or the sale of the
Property to Seller exceed the amount of the Cap, or (ii) Seller be liable for
consequential, speculative or punitive damages.  As used herein, the term





17




“Cap” shall mean an amount equal to Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00).

(d)        In no event shall Seller be liable to Purchaser for, or be deemed to
be in default hereunder by reason of, any breach of representation or warranty
which results from any change that (i) occurs between the Effective Date and the
Closing Date and (ii) is expressly permitted under the terms of this Agreement
or is beyond the reasonable control of Seller to prevent; provided, however,
that the occurrence of a change which is not permitted hereunder or is beyond
the reasonable control of Seller to prevent shall, if materially adverse to
Purchaser, constitute the non-fulfillment of the condition set forth in
Section 4.6(b).  If, despite changes or other matters described in the
certificate delivered pursuant to Section 4.2(e), the Closing occurs, Seller’s
representations and warranties set forth in this Agreement shall be deemed to
have been modified by all statements made in such certificate.

5.4       Covenants of Seller.  Seller hereby covenants with Purchaser as
follows:

(a)        From the Effective Date hereof until the Closing or earlier
termination of this Agreement, Seller shall operate and maintain the Property in
a manner generally consistent with the manner in which Seller has operated and
maintained the Property prior to the date hereof, in all cases subject to
ordinary wear and tear.

(b)        From and after the expiration of the Inspection Period until the
Closing, Seller shall not, without Purchaser’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, (i) apply
any Security Deposits except in the ordinary course of business and consistent
with Seller’s past practices, (ii) enter into any new Lease or extensions to an
existing Lease on Seller’s current standard form of Lease for a term of more
than twelve (12) months and (A) in the case of a new Lease, at a monthly rent
that is less than Seller’s current monthly rent offered to tenants (except
Seller shall be permitted to offer concessions to such new tenant in the
Seller’s ordinary course of business, which concessions shall not include more
than one (1) month of free rent), and (B) in the case of a renewal of an
existing Lease, at a monthly rent that is less than the monthly rent paid by
such tenant for the month immediately prior to such renewal, (iii) terminate any
existing Lease except for tenant’s default thereunder and in the ordinary course
of business and consistent with Seller’s past practices, or (iv) enter into,
modify or amend any Property Agreement, leasing commission agreement, relocation
agreement or other similar agreement relating to the Property that is not
terminable by Seller, without penalty or premium, upon not more than thirty (30)
days prior written notice.

(c)        Other than with respect to Assumed Agreements, upon written request
of Purchaser, as of the Closing Date, Seller shall terminate any Property
Agreements, leasing commission agreements, relocation agreements or other
similar agreements relating to the Property specified by Purchaser.

(d)        After the Effective Date, Seller shall not create or voluntarily
incur any mortgage, lien, pledge or other encumbrance affecting the Property or
any portion thereof other than the Permitted Exceptions.





18




(e)        Seller shall not, without Purchaser’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, institute
any proceedings to determine the assessed value of the Land and Improvements or
any real property taxes payable with respect thereto.

(f)         Until the Closing or earlier termination of this Agreement, Seller
shall maintain in effect the current levels of insurance regarding the Property.

(g)        Seller shall execute all applications and instruments, if any,
reasonably required in connection with the transfer of the Licenses and Permits
to Purchaser, and shall not amend, modify or terminate any such Licenses and
Permits without Purchaser’s prior written consent.  Without Purchaser’s prior
written consent, Seller shall not consent to, authorize or approve any change in
zoning or similar land use classification affecting the Property or any special
assessments affecting the Property.

5.5       Representations,  Warranties and Covenants of Purchaser.  Purchaser
hereby represents and warrants to Seller, and makes the following covenants:

(a)        Purchaser has been duly incorporated and is validly existing under
the laws of the Commonwealth of Massachusetts.  Purchaser has the full right,
power and authority to purchase the Property as provided in this Agreement and
to carry out Purchaser’s obligations hereunder, and all requisite action
necessary to authorize Purchaser to enter into this Agreement and to carry out
its obligations hereunder have been, or by the Closing will have been,
taken.  The person signing this Agreement on behalf of Purchaser is authorized
to do so. This Agreement and each document to be executed and delivered by
Purchaser at the Closing (collectively, the “Purchaser Closing Documents”) (i)
are, or at the time of Closing will be, duly authorized, executed and delivered
by Purchaser, (ii) do not, and at the time of Closing will not, violate any
provision of any judicial order to which Purchaser is a party or to which
Purchaser is subject, and (iii) constitute, or in the case of the Purchaser
Closing Documents will constitute, a valid and legally binding obligation of
Purchaser, enforceable against Purchaser in accordance with its respective
terms.

(b)        There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Purchaser which, if
adversely determined, could individually or in the aggregate materially
interfere with the consummation of the transaction contemplated by this
Agreement.

(c)        All documents and information relating to the Property which are
disclosed to or obtained by Buyer during the term of this Agreement, including
that described in Schedule 3.1 (the "Property Information") shall be held by
Buyer in strict confidence.  Buyer shall not disclose Property Information to
any third party except (a) to Buyer's investors and/or to its lenders,
professional advisors, outside counsel, and employees ("Buyer Parties"), and if
so disclosed, then only to the extent necessary to facilitate Buyer's evaluation
of the condition of the Property or its financing of the same on a
"need-to-know" basis; (b) a required disclosure to any governmental,
administrative, or regulatory authority having or asserting jurisdiction over
either Buyer, Seller, or the Property; or (c) to any person entitled to receive
such information pursuant to a subpoena or other legal process.;





19




or (d) to the extent necessary or appropriate to enforce Buyer’s rights under
this Agreement.  Notwithstanding the foregoing, Property Information shall not
include the following: (i) information which has been or becomes generally
available to the public other than as a result of a disclosure by Buyer in
violation of this Agreement; or (ii) information which was available to Buyer on
a non-confidential basis prior to its disclosure to Buyer by Seller.  Buyer
shall inform all Buyer Parties to whom it has disclosed Property Information of
the confidential nature of the same, and Buyer shall be responsible in the event
that such Buyer Parties fail to treat such Property Information
confidentially.  The Buyer’s obligations under this Section 5.5(c) shall survive
the Closing and any claims arising hereunder not be limited such that they must
be made during the Survival Period.

(d)        Purchaser is not a person or entity with whom the United States, any
Person or entities are restricted or prohibited from doing business under OFAC’s
regulations (including those named on OFAC’s specially designated and blocked
persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action, and is not and will not engage in any dealings or transactions or be
otherwise associated with such persons or entities.

5.6       Survival of, and Liability with Respect to, Purchaser’s
Representations and Warranties.  Unless otherwise noted above, the
representations and warranties of Purchaser set forth in Section 5.5 shall
survive Closing and shall be a continuing representation and warranty for the
Survival Period.

ARTICLE VI

 

DEFAULT

6.1       Default by Purchaser.  If the Closing does not occur by reason of any
default of Purchaser (other than a default by Purchaser caused by Seller’s
default), including, without limitation, any failure to timely fund with Escrow
Agent any portion of the Earnest Money, Seller shall be entitled, as its sole
and exclusive remedy at law or in equity, to terminate this Agreement and
receive the Earnest Money as liquidated damages for the breach of this
Agreement, it being agreed between the parties hereto that the actual damages to
Seller in the event of such breach are impractical to ascertain and the amount
of the Earnest Money is a reasonable estimate thereof.  In such event, this
Agreement will terminate, and Purchaser will have no further rights or
obligations hereunder, except with respect to obligations that expressly survive
termination.  Notwithstanding the foregoing, nothing contained herein will limit
Seller’s remedies at law, in equity or as herein provided in the event of a
breach by Purchaser of any obligation that expressly survives termination
hereunder.

6.2       Default by Seller.  If the Closing does not occur by reason of any
default of Seller (other than a default by Seller caused by Purchaser’s
default), Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money,  plus its out-of-pocket expenses incurred in
connection with the transactions contemplated hereby, not to exceed Forty
Thousand and 00/100 Dollars ($40,000.00)(which reimbursement shall require
Purchaser to provide reasonable backup documentation to support such expenses),
which shall operate to terminate this





20




Agreement and release Seller from any and all liability hereunder, or (b) to
enforce specific performance of Seller’s obligation to execute the documents
required to convey the Property to Purchaser, it being understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Purchaser shall be deemed to have elected
to terminate this Agreement and receive back the Earnest Money if Purchaser
fails to file suit for specific performance against Seller on or before thirty
(30) days following the date upon which Closing was to have
occurred.  Notwithstanding the foregoing, nothing contained herein will limit
Purchaser’s remedies at law, in equity or as herein provided in the event of a
breach by Seller of any obligation that expressly survives termination
hereunder.

ARTICLE VII

 

RISK OF LOSS

7.1       Minor Casualty.  If there is any loss or damage to the Land and
Improvements which is not a Major Casualty (as defined in Section 7.3) and that
has not been fully restored as of the Closing Date, this Agreement shall remain
in full force and effect provided Seller assigns all of Seller’s right, title
and interest to any claims and proceeds Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the Land and
Improvements, plus the amount of any deductibles.

7.2       Condemnation and Major Casualty.  If there is a condemnation of the
Land and Improvements or any portion thereof (a “Condemnation”), or an event of
casualty which is a Major Casualty, Purchaser may terminate this Agreement by
written notice to Seller, in which event the Earnest Money shall be returned to
Purchaser and neither party shall have any further obligation hereunder other
than with respect to those obligations that expressly survive termination of
this Agreement. Within ten (10) Business Days after Seller sends Purchaser
written notice of the occurrence of a Condemnation or Major Casualty, Purchaser
may elect to proceed with Closing by written notice to Purchaser, in which event
Seller shall assign to Purchaser all of Seller’s right, title and interest to
any claims and proceeds Seller may have with respect to any condemnation awards,
or with respect to the casualty claim, relating to the Land and Improvements,
plus the amount of any deductibles related to a casualty. If Purchaser does not
provide written notice to Seller of its intention to proceed with Closing within
ten (10) Business Days after Seller sends Purchaser written notice of the
occurrence of a Condemnation or Major Casualty, this Agreement shall terminate,
in which event the Earnest Money shall be returned to Purchaser and neither
party shall have any further obligation hereunder other than with respect to
those obligations that expressly survive termination of this Agreement.

7.3       Definition of Major Casualty.  For purposes of Section 7.1 and Section
7.2, a “Major Casualty” refers to any casualty that results in more than Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) of damage to the
Property.





21




ARTICLE VIII

 

COMMISSIONS

8.1       Brokerage Commissions.  If the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay to CBRE and
Hunneman (collectively, the “Broker”) at Closing.  CBRE will be paid a brokerage
commission pursuant to a separate written agreement between Seller and Broker. 
Hunneman will be paid $50,000.00 by the Seller and $100,000.00 by the
Purchaser.  Each party agrees that should any claim be made for brokerage
commissions or finder’s fees by any broker or finder other than the Broker by,
through or on account of any acts of said party or its representatives, said
party will indemnify and hold the other party free and harmless from and against
any and all loss, liability, cost, damage and expense in connection
therewith.  The provisions of this paragraph shall survive Closing.

ARTICLE IX

 

DISCLAIMERS AND WAIVERS

9.1       No Reliance on Documents.  Except as expressly stated herein or in any
documents delivered at Closing, Seller makes no representation or warranty as to
the truth, accuracy or completeness of any materials, data or information
delivered by Seller to Purchaser in connection with the transaction contemplated
hereby.  Purchaser acknowledges and agrees that all materials, data and
information delivered by Seller to Purchaser in connection with the transaction
contemplated hereby are provided to Purchaser as a convenience only and that any
reliance on or use of such materials, data or information by Purchaser shall be
at the sole risk of Purchaser, except as otherwise expressly stated herein or in
any documents delivered at Closing.  Without limiting the generality of the
foregoing provisions, Purchaser acknowledges and agrees that (a) any
environmental or other report with respect to the Land and Improvements which is
delivered by Seller to Purchaser shall be for general informational purposes
only, (b) Purchaser shall not have any right to rely on any such report
delivered by Seller to Purchaser, but rather will rely on its own inspections
and investigations of the Land and Improvements and any reports commissioned by
Purchaser with respect thereto, and (c) neither Seller, any affiliate of Seller
nor the person or entity which prepared any such report delivered by Seller to
Purchaser shall have any liability to Purchaser for any inaccuracy in or
omission from any such report.

9.2       DISCLAIMERS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
ANY DOCUMENTS DELIVERED AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT SELLER IS
NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO
HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ZONING,
TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION,
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE LAND AND IMPROVEMENTS WITH LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON





22




BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY.  PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL
SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS,
WHERE IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN
THIS AGREEMENT OR IN ANY DOCUMENTS DELIVERED AT CLOSING.  PURCHASER HAS NOT
RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE LAND
AND IMPROVEMENTS, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING
TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY
OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENTS DELIVERED AT CLOSING.

THE AGREEMENTS AND ACKNOWLEDGMENTS CONTAINED IN THIS SECTION 9.2 CONSTITUTE A
CONCLUSIVE ADMISSION THAT BUYER, AS A SOPHISTICATED, KNOWLEDGEABLE INVESTOR IN
REAL PROPERTY, SHALL ACQUIRE THE PROPERTY SOLELY UPON ITS OWN JUDGMENT AS TO ANY
MATTER GERMANE TO THE PROPERTY OR TO BUYER'S CONTEMPLATED USE OR INVESTMENT IN
THE PROPERTY, AND NOT UPON ANY STATEMENT, REPRESENTATION OR WARRANTY BY SELLER
OR ANY AFFILIATE, AGENT OR REPRESENTATIVE OF SELLER (INCLUDING SELLER'S BROKER),
WHICH IS NOT EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY DOCUMENT REQUIRED TO
BE EXECUTED BY SELLER AND DELIVERED TO BUYER AT CLOSING.

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, AS A SOPHISTICATED
AND KNOWLEDGEABLE INVESTOR IN REAL PROPERTY, BUYER IS AWARE THAT MOLD, WATER
DAMAGE, FUNGI, BACTERIA, INDOOR AIR POLLUTANTS OR OTHER BIOLOGICAL GROWTH OR
GROWTH FACTORS (COLLECTIVELY CALLED "INDOOR AIR POLLUTANTS") MAY EXIST AT THE
PROPERTY AND THAT SUCH INDOOR AIR POLLUTANTS MAY BE UNDISCOVERABLE DURING
ROUTINE OR INVASIVE INSPECTIONS, OWNERSHIP, OR OPERATIONS OF THE PROPERTY.  IN
EVALUATING ITS PURCHASE OF THE PROPERTY AND DETERMINING THE PURCHASE PRICE,
BUYER HAS TAKEN (OR SHALL TAKE) THESE MATTERS INTO ACCOUNT, AND BUYER SHALL
ASSUME, AT CLOSING, THE RISK OF ALL INDOOR AIR POLLUTANTS, INCLUDING, WITHOUT
LIMITATION, THOSE RESULTING FROM PATENT OR LATENT CONSTRUCTION DEFECTS.

PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE LAND AND
IMPROVEMENTS, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION
OF THE PROPERTY AND





23




THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE LAND AND IMPROVEMENTS,
AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY DOCUMENTS DELIVERED AT CLOSING.  UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED
TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER,
SELLER’S AFFILIATED ENTITIES (INCLUDING WITHOUT LIMITATION THE PROPERTY MANAGER)
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS,
EMPLOYEES AND AGENTS (COLLECTIVELY, “SELLER PARTIES”) FROM AND AGAINST ANY AND
ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
EXPENSES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER
MIGHT HAVE ASSERTED OR ALLEGED AGAINST ANY SELLER PARTY OR PARTIES AT ANY TIME
BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.

9.3       Environmental Release.

(a)        PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE NOT
TO SUE SELLER AND THE SELLER PARTIES AND RELEASE SELLER AND THE SELLER PARTIES
OF AND FROM AND WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING ANY STRICT
LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S AFFILIATES MAY
HAVE AGAINST SELLER OR THE SELLER PARTIES UNDER ANY HAZARDOUS SUBSTANCES LAWS,
NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO ENVIRONMENTAL
MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR
ONTO THE PROPERTY, INCLUDING CERCLA (DEFINED BELOW) AND RCRA (DEFINED BELOW), OR
BY VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR HAZARDOUS SUBSTANCES IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY, UNLESS SPECIFICALLY SET FORTH IN THIS
AGREEMENT OR IN ANY DOCUMENTS DELIVERED AT CLOSING.  THE TERMS AND CONDITIONS OF
THIS SECTION WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE DEEDS.





24




(b)        As used in this Agreement, “Hazardous Substances” shall mean and
include, but shall not be limited to any petroleum product and all hazardous or
toxic substances, wastes or substances, any substances which because of their
quantitated concentration, chemical, or active, flammable, explosive, infectious
or other characteristics, constitute or may reasonably be expected to constitute
or contribute to a danger or hazard to public health, safety or welfare or to
the environment, including, without limitation, any hazardous or toxic waste or
substances which are included under or regulated by any environmental laws,
regulations and ordinances, whether federal, state or local and whether now
existing or hereafter enacted or promulgated, as such laws may be amended from
time to time, including, without limitation the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (commonly known as “CERCLA”),
as amended, the Superfund Amendments and Reauthorization Act (commonly known as
“SARA”), the Resource Conservation and Recovery Act (commonly known as “RCRA”),
the Toxic Substance Control Act, the Hazardous Substances Transportation Act,
the Clean Water Act, the Safe Drinking Water Act, the Clean Air Act, or any
other federal, state or local legislation or ordinances applicable to the Land
and Improvements (collectively, “Hazardous Substances Laws”).

9.4       No Financial Representation.  Seller will cooperate with Purchaser in
providing such financial information and income and expense data relating to the
Property described in Schedule 3.1 in connection with Purchaser’s due diligence
review, both during and after the Inspection Period.  Except as otherwise
expressly set forth in this Agreement or in any documents delivered at Closing,
Seller makes no representation or warranty that such material is complete or
accurate or that Purchaser will achieve similar financial or other results with
respect to the operations of the Land and Improvements, it being acknowledged by
Purchaser that Seller’s experience with the Property and the operation of the
Land and Improvements and allocations of revenues or expenses during Seller’s
ownership may be vastly different than Purchaser may be able to
attain.  Purchaser acknowledges that it is a sophisticated and experienced
purchaser of real estate and further that Purchaser has relied upon its own
investigation and inquiry with respect to the operation of the Property and
releases Seller from any liability with respect to such historical information.

9.5       Effect and Survival of Disclaimers.  Seller and Purchaser acknowledge
that the compensation to be paid to Seller for the Property has been decreased
to take into account that the Property is being sold subject to the provisions
of this Article IX.  Seller and Purchaser agree that the provisions of this
Article IX shall survive Closing or any termination of this Agreement.

ARTICLE X

 

ESCROW AGENT

10.1     Payment of Purchase Price.  Escrow Agent, following authorization and
instruction by the parties at Closing, shall (a) pay to Seller by federal wire
transfer of immediately available funds to an account designated by Seller, the
Purchase Price less any costs or other amounts to be paid by Seller at Closing
pursuant to this Agreement, (b) pay to the appropriate payees out of the
proceeds of Closing payable to Seller all costs and amounts to be paid by Seller
at Closing pursuant





25




to this Agreement and (c) pay all costs and amounts to be paid by Purchaser to
the appropriate payees at Closing pursuant to this Agreement.

10.2     Earnest Money.  The Escrow Agent will hold the Earnest Money in escrow
in an interest-bearing account of the type generally used by the Escrow Agent
for the holding of escrow funds until the earlier of the (a) Closing or
(b) termination of this Agreement in accordance with any right hereunder.  If
this Agreement is terminated prior to the expiration of the Inspection Period or
pursuant to another express right of termination established herein, the Earnest
Money will be returned by the Escrow Agent to Purchaser. If the Closing occurs,
the Earnest Money will be released to Seller, and Purchaser shall receive a
credit against the Purchase Price in the amount of the Earnest Money.  If the
Closing (as it may be extended in accordance with the terms of this Agreement)
does not occur, and Purchaser has not terminated this Agreement pursuant to an
express right of termination established herein or is not otherwise expressly
entitled to the return of the Earnest Money as provided herein, the Earnest
Money shall be released to Seller. In all other instances, the Escrow Agent
shall not release the Earnest Money to either party until the Escrow Agent has
been requested by Seller or Purchaser to release the Earnest Money and has given
the other party five (5) Business Days to dispute, or consent to, the release of
the Earnest Money. Purchaser and Seller will provide their respective tax
identification numbers, for purposes of reporting the interest earnings, on
separate W-9s to be provided to Escrow Agent.

10.3     Liability.

(a)        The Escrow Agent shall not be liable to any party for any act or
omission, except for bad faith, gross negligence or willful misconduct, and the
parties agree to indemnify the Escrow Agent and hold the Escrow Agent harmless
from any and all claims, damages, losses or expenses arising in connection
herewith. The parties acknowledge that the Escrow Agent is acting solely as
stakeholder for their mutual convenience. If the Escrow Agent receives written
notice of a dispute between the parties with respect to the Earnest Money, the
Escrow Agent shall not be bound to release and deliver the Earnest Money to
either party but may either (i) continue to hold the Earnest Money until
otherwise directed in a writing signed by all parties hereto or (ii) deposit the
Earnest Money with the clerk of any court of competent jurisdiction.  Upon such
deposit, the Escrow Agent will be released from all duties and responsibilities
hereunder.  The Escrow Agent shall have the right to consult with separate
counsel of its own choosing (if it deems such consultation advisable) and shall
not be liable for any action taken, suffered or omitted by it in accordance with
the advice of such counsel.

(b)        The Escrow Agent shall not be required to defend any legal proceeding
which may be instituted against it with respect to the Earnest Money, the Land
and Improvements or the subject matter of this Agreement unless the Escrow Agent
is requested to do so by Purchaser or Seller and is indemnified to its
satisfaction against the cost and expense of such defense. The Escrow Agent
shall not be required to institute legal proceedings of any kind and shall have
no responsibility for the genuineness or validity of any document or other item
deposited with it or the collectability of any check delivered in connection
with this Agreement.  The Escrow Agent shall be fully protected in acting in
accordance with any written instructions given to it hereunder and believed by
it to have been signed by the proper parties.





26




10.4     Designation of Certifying Person.  In order to assure compliance with
the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (the “Code”), and any related reporting requirements of the Code, the
parties hereto agree as follows:

(a)        The Escrow Agent agrees to assume all responsibilities for
information reporting required under Section 6045(e) of the Code, and Seller and
Purchaser hereby designate the Escrow Agent as the person to be responsible for
all information reporting under Section 6045(e) of the Code.

(b)        Seller and Purchaser each hereby agree:

(i)         to provide to the Escrow Agent all information and certifications
regarding such party as reasonably requested by the Escrow Agent or otherwise
required to be provided by a party to the transaction described herein under
Section 6045 of the Code; and

(ii)        to provide to the Escrow Agent such party’s taxpayer identification
number and a statement in such form as may be requested by the Escrow Agent,
signed under penalties of perjury, stating that the taxpayer identification
number supplied by such party to the Escrow Agent is correct.

10.5     Survival.  The provisions of this Article X shall survive Closing or
any termination of this Agreement.

ARTICLE XI

 

MISCELLANEOUS

11.1     Confidentiality.  Prior to the Closing, Purchaser and its
representatives shall hold in strictest confidence all data and information
obtained with respect to Seller or its respective business, whether obtained
before or after the execution and delivery of this Agreement, and shall not
disclose the same to others; provided, however, that it is understood and agreed
that Purchaser may disclose such data and information to the employees,
consultants, accountants, investors, lenders and attorneys of Purchaser provided
that such persons agree in writing to treat such data and information
confidentially, and in all events Purchaser shall be responsible for its
employees, consultants, accountants and attorneys’ obligation to keep
confidential the data and information provided to them pursuant to this
Agreement. In the event this Agreement is terminated or Purchaser fails to
perform hereunder, Purchaser shall promptly return to Seller any statements,
documents, schedules, exhibits or other written information obtained from Seller
in connection with this Agreement or the transaction contemplated herein. It is
understood and agreed that, with respect to any provision of this Agreement
which refers to the termination of this Agreement and the return of the Earnest
Money to Purchaser, such Earnest Money shall not be returned to Purchaser unless
and until Purchaser has fulfilled its obligation to return to Seller the
materials described in the preceding sentence. In the event of a breach or
threatened breach by Purchaser or its agents or representatives of this
Section 11.1, Seller shall be entitled to an injunction restraining Purchaser or
its agents or representatives from disclosing, in whole or in part, such
confidential information.  Nothing herein shall be construed as prohibiting
Seller from pursuing any other





27




available remedy at law or in equity for such breach or threatened breach.  The
provisions of this Section 11.1 shall survive the termination of this Agreement.

11.2     Public Disclosure.  Prior to the Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller.  Seller hereby acknowledges and agrees that the Purchaser is a publicly
traded entity and is obligated to make an SEC filing of the transaction
following execution of this Agreement, which will include the Purchase Price
(the “SEC Filing”).  In addition, the Seller agrees to provide audited financial
statements to Purchaser at or after the Closing Date for the Purchaser’s
auditors to be able to provide adequate disclosure of the transaction.  Our
closing on this transaction is not dependent upon their findings, however, we
will need cooperation during that period.

11.3     TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO ALL TIME
PERIODS AND DATES FOR PERFORMANCE SET FORTH HEREIN.

11.4     Discharge of Obligations.  The acceptance of the Deed by Purchaser
shall be deemed to be a full performance and discharge of every representation
and warranty made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions of this Agreement,
except those which are herein specifically stated to survive Closing.

11.5     Assignment.  Purchaser may not assign its rights under this Agreement
to anyone other than an Affiliate (as hereinafter defined) without first
obtaining Seller’s written approval which may be given or withheld in Seller’s
sole discretion.  Subject to the conditions set forth in this Section 11.5,
Purchaser may assign its rights under this Agreement to an Affiliate or a
qualified intermediary in connection with a Section 1031 transaction (a
“Qualified Intermediary”) without the prior written consent of Seller. In the
event that Purchaser desires to assign its rights under this Agreement to an
Affiliate or Qualified Intermediary, Purchaser shall send written notice to
Seller at least five (5) Business Days prior to Closing stating the name and, if
applicable, the constituent persons or entities of the Affiliate or Qualified
Intermediary and providing the signature block of the Affiliate or Qualified
Intermediary. Such assignment shall not become effective until such Affiliate or
Qualified Intermediary executes an instrument reasonably satisfactory to Seller
in form and substance whereby the Affiliate or Qualified Intermediary expressly
assumes each of the obligations of Purchaser under this Agreement, including
specifically, without limitation, all obligations concerning the Earnest Money.
No assignment shall release or otherwise relieve Purchaser from any obligations
hereunder.  For purposes of this Section 11.5, the term “Affiliate” means any
Person that directly or indirectly through one or more intermediaries controls,
is controlled by, or is under common control with the Person in question.  For
purposes of this definition, “control” means the power to direct the day-to-day
management and policies of a Person, directly or indirectly, whether through the
ownership of voting securities, status as a general partner or managing member,
by contract or otherwise, and “Person” means an individual, or a general
partnership, limited partnership, corporation, professional corporation, limited
liability company, limited liability partnership, joint venture, trust, business
trust, cooperative or association or any other legally-recognized
entity.  Notwithstanding anything to the contrary contained herein, Purchaser
shall not have the right to assign this Agreement to any assignee which, in the
reasonable judgment of Seller, will cause the transaction contemplated hereby or
any





28




party thereto to violate the requirements of ERISA.  In order to enable Seller
to make such determination, Purchaser shall cause to be delivered to Seller such
information as is requested by Seller with respect to a proposed assignee and
the constituent persons or entities of any proposed assignee, including
specifically, without limitation, any pension or profit sharing plans related
thereto.

11.6     Notices.  Any notice pursuant to this Agreement shall be given in
writing by (a) personal delivery, or (b) reputable overnight delivery service
with proof of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, or (d) legible email/PDF
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile transmission, as of the date of the facsimile transmission provided
that an original of such facsimile is also sent to the intended addressee by
means described in clauses (a), (b) or (c) above, and provided also that
delivery after 5:00 p.m. Eastern Time on a Business Day, or on a day that is not
a Business Day shall be deemed delivered on the following Business Day.  Unless
changed in accordance with the preceding sentence, the addresses for notices
given pursuant to this Agreement shall be as follows:

 

If to Purchaser:

The Hamilton Company, Inc.
39  Brighton Avenue
Allston, MA  02134
Attn: Jameson Brown, President

Email:  jbrown@thehamiltoncompany.com

 

with a copy to:

Saul Ewing Arnstein & Lehr LLP
131 Dartmouth Street, Suite 500
Boston, MA  02116
Attn: Sally Michael, Esq.

Email:  sally.michael@saul.com

 

If to Seller:

James T. Lichoulas, Jr.,

57 Mill Street

Woburn, MA  01801

 

with a copy to:

Thomas W. Tavenner, Jr., Esq.

Dalton & Finegold, LLP

34 Essex Street

Boston, Massachusetts 01810

Telephone: 978-269-7700

Email: ttavenner@dfllp.com

 

 





29




 

If to Escrow Agent:

Commonwealth Land Title Insurance Company

265 Franklin Street, 8th Floor
Boston, MA  02110
Attn: Phil Tanner, Esq.

Email:  phil.tanner@fnf.com

 

 

11.7     Modifications.  This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.

11.8     Calculation of Time Periods.  Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday under the laws of the State in which
the Land is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday or legal holiday.  The final day of
any such period shall be deemed to end at 5 p.m. Eastern Time unless otherwise
noted herein.

11.9     Successors and Assigns.  The terms and provisions of this Agreement are
to apply to and bind the permitted successors and assigns of the parties hereto.

11.10   Entire Agreement.  This Agreement, including the Exhibits and Schedules,
contains the entire agreement between the parties pertaining to the subject
matter hereof and fully supersedes all prior written or oral agreements and
understandings between the parties pertaining to such subject matter.

11.11   Further Assurances.  Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Purchaser with respect to the
Property.  The provisions of this Section 11.11 shall survive Closing.

11.12   Counterparts.  This Agreement may be executed in counterparts, and all
such executed counterparts shall constitute the same agreement.  It shall be
necessary to account for only one such counterpart in proving this Agreement.

11.13   Severability.  If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.

11.14   Applicable Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE





30




FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS.  SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN MIDDLESEX COUNTY,
COMMONWEALTH OF MASSACHUSETTS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH STATE
OR FEDERAL COURT. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS
SECTION 11.14  SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.

11.15   No Third Party Beneficiary.  The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

11.16   Exhibits and Schedules.  The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:

 

 

 

 

(a)

Exhibit A

List of Sellers

(b)

Exhibit B

Form of Deed

(c)

Exhibit C

Form of Bill of Sale

(d)

Exhibit D

Form of Assignment and Assumption of Leases

 

 

 

(e)

Exhibit E

Form of General Assignment

(f)

Exhibit F

Form of Certificate as to Foreign Status

 

 

 

(g)

Exhibit G

Federal Lead-Based Paint Disclosure

(h)

Schedule 1.1(a)

Legal Description

(i)

Schedule 1.1(b)

Included Personal Property Schedule

 

 

 

(j)

Schedule 1.1(c)

Excluded Personal Property Schedule

 

 

 

(k)

Schedule 1.1(d)

Rent Roll

(l)

Schedule 1.1(e)

Property Agreements

(m)

Schedule 1.1(f)

Licenses and Permits

(n)

Schedule 3.1

Due Diligence Materials

(o)

Schedule 5.1(b)

Pending Actions

(p)

Schedule 5.1(m)

Real Estate Tax Assessment Actions

 

11.17   Captions.  The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

11.18   Construction.  The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any





31




ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any exhibits or amendments hereto.

11.19   Termination of Agreement.  It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.

11.20   Limitation of Liability.  Notwithstanding anything to the contrary in
this Agreement or in any document delivered by Seller in connection with the
consummation of the transaction contemplated hereby, it is expressly understood
and agreed that Seller’s liability shall be, and is, limited to, and payable and
collectible only out of, Seller’s interest in the Property and the proceeds from
the sale of the Property, and no other property or asset of Seller or of any of
Seller’s directors, officers, employees, shareholders, members or partners shall
be subject to any lien, levy, execution, setoff, or other enforcement procedure
for satisfaction of any right or remedy of Purchaser in connection with the
transaction contemplated hereby.

11.21   Federal Lead-Based Paint Disclosure.  Pursuant to 42 U.S.C. § 4852d,
Seller has provided to Purchaser the disclosure attached hereto as Exhibit G.

11.22   1031 Exchange.  Purchaser and Seller each agree to cooperate with the
other in effectuating one or more tax-free exchanges under §1031 of the Internal
Revenue Code (“Section 1031”) with respect to the sale of the Property
hereunder, provided that any such cooperation, including the execution and
delivery of any document reasonably requested and which is necessary to effect
any or all such tax-free exchanges, shall be without cost, expense or additional
liability to the party whose participation is requested.  In connection
therewith, to the extent that Section 1031 requires the same, Purchaser and/or
Seller, as applicable, consents to an assignment of this Agreement to one or
more qualified intermediaries provided that Seller and/or Purchaser, as
applicable, remains liable on its obligations hereunder, including, without
limitation, the warranties and representations made pursuant to and as limited
by the terms and conditions of this Agreement.  In addition, and as a condition
to any such assignment, the assigning party shall provide written notice of any
such assignment at least five (5) Business Days prior to the effective date
thereof together with a copy of the fully executed assignment instrument.  No
assignment by Seller or by Purchaser pursuant to this Section 11.22 shall
relieve any party of its obligations hereunder.  In addition, nothing contained
in this Section 11.22 is intended to confer any adjournment rights that are not
otherwise expressly provided in this Agreement.

[The remainder of this page is intentionally left blank.]

 

 



32




IN WITNESS WHEREOF, the parties hereto have duly executed this Purchase and Sale
Agreement as of the Effective Date.

 

 

 

 

SELLER:

 

 

 

[ADD SIGNATURE BLOCKS OF SELLERS]

 

 

 

 

 

PURCHASER:

 

 

 

THE HAMILTON COMPANY, INC.

 

 

 

By:

 

 

 

Name:  Jameson Brown

 

 

Title:  President

 

 

 

 

 

As to Section 1.4 and Article X only:

 

 

 

ESCROW AGENT:

 

 

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY

 

 

 

By:

 

 

 

Name:  Philip A. Tanner

 

 

Title:  Underwriting Counsel

 

 



[Signature Page #1]




Exhibit A

LIST OF SELLERS

1.         Ninety-Three Realty Limited Partnership, a Massachusetts limited
partnership (Country Club Garden Apartments, 50-82 Mill Street)

2.         James T. Lichoulas, Jr., as Trustee of 93 Realty Holding Revocable
Trust – 53 Mill Street, under Declaration of Trust dated February 2, 2011 (53
Mill Street)

3.         James T. Lichoulas, Jr. and James T. Lichoulas, III, as Trustees of
93 Realty Holding Revocable Trust – 59 Mill Street, under Declaration of Trust
dated February 2,  2011 (59 Mill Street)

4.         James T. Lichoulas, Jr. and James T. Lichoulas, III, as Trustees of
93 Realty Holding Revocable Trust – 61 Mill Street, under Declaration of Trust
dated January 12,  2011 (61 Mill Street)

5.         93 Realty Holding Co., Inc., a Massachusetts corporation (43 Rear
Mill Street and Lots 1 and 5 on Woburn Zoning Map 39, Block 1)

6.         Mill Street Property Group LLC, a Massachusetts limited liability
company

 

 



A-1




EXHIBIT B

FORM OF DEED

 

 

 



B-1




Exhibit C

FORM OF

BILL OF SALE

_________________, a __________________ ("Assignor"), in accordance with the
Purchase and Sale Agreement dated September___, 2019 (as the same may have been
amended to date, the “Agreement”) by and between Assignor and __________, a
_____ ________ (“Assignee”), and in consideration of the sum of Ten Dollars
($10.00) (the sufficiency and receipt of which are hereby acknowledged), does
hereby grant, bargain, sell, convey, assign, transfer, set over and deliver
(collectively, "assign") unto Assignee, all of Assignor's right, title and
interest in and to all of the tangible personal property owned by Seller and
located on the real property commonly known as Country Club Garden Apartments
(collectively, the “Personal Property”) specifically including, but not limited
to appliances, furniture, carpeting, draperies and curtains, tools and supplies,
and other items of personal property (excluding cash and accounts receivable)
used exclusively in connection with the operation of the Land and the
Improvements, but specifically excluding (i) any proprietary or confidential
materials, (ii) any property that serves or is used in connection with any
property other than the Land and the Improvements, (iii) any property owned by
tenants or parties other than Assignor, (iv) any property leased by Assignor and
(v) any Excluded Personal Property.  As used herein, the terms “Land,”
“Improvements” and “Excluded Personal Property” shall have the meanings ascribed
thereto in the Agreement.

TO HAVE AND TO HOLD the Personal Property unto Assignee and Assignee's heirs,
legal representatives, successors and assigns forever.

THE PERSONAL PROPERTY IS BEING ASSIGNED "AS IS", "WHERE IS", AND "WITH ALL
FAULTS" AS OF THE DATE OF THIS BILL OF SALE, WITHOUT ANY REPRESENTATION OR
WARRANTY, EXCEPT THAT SELLER OWNS THE PERSONAL PROPERTY FREE AND CLEAR OF ANY
LIENS AND/OR ENCUMBRANCES, WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.

IN WITNESS WHEREOF, Assignor has executed and delivered this Bill of Sale as of
the ___ day of ____________, 2019.

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

, a 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



C-1




EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION OF LEASES

This Assignment and Assumption of Leases (the “Assignment”) is made as of the
_____ day of ____________, 2019 by and between _________________, a
__________________ (the “Assignor”), and ________________, a ______ ________
(the “Assignee”).

WHEREAS, Assignor is conveying to Assignee by deed of even date herewith title
to a certain parcels of land, together with the improvements thereon, situated
at and commonly known as Country Club Garden Apartments (the “Property”)
pursuant to a Purchase and Sale Agreement dated September___, 2019, between
Assignor and Assignee, as the same may have been amended (the “Purchase
Agreement”); and

WHEREAS, there are presently certain outstanding leases for portions of the
Property, which leases, as the same may have been amended, are listed on Exhibit
A attached hereto (collectively, the “Leases”); and

WHEREAS, in connection with the contemporaneous conveyance of the Property by
Assignor to Assignee, Assignor desires to assign its interest in the Leases to
Assignee, and Assignee desires to accept such assignment.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby assigns to Assignee, and Assignee hereby
accepts from Assignor, effective as of the date of this Assignment, all of
Assignor’s right, title and interest in, to and under the Leases, including any
and all security deposits and all prepaid rents and interest accrued thereon
shown on Exhibit A.

By execution of this Assignment, Assignee assumes and agrees to perform all of
the covenants, agreements and obligations of the landlord under the Leases
binding on Assignor, as such shall arise or accrue on and after the date of this
Assignment.  Without limiting the generality of the preceding sentence, Assignee
acknowledges the receipt of all security deposits and all prepaid rents and
interest accrued thereon as set forth on Exhibit A and agrees to apply same in
accordance with the terms of the Leases.  Assignee hereby agrees to indemnify,
hold harmless and defend Assignor from and against any and all obligations,
liabilities, costs and claims (including reasonable attorney’s fees) arising as
a result of or with respect to any default of any of landlord’s obligations
under the Leases occurring on and after the date of this Assignment.

Assignor agrees to indemnify, hold harmless and defend Assignee from and against
any and all obligations, liabilities, costs and claims (including reasonable
attorney’s fees) arising as a result of or with respect to any default of
landlord’s obligations under the Leases occurring prior to the date of this
Assignment.

Assignor acknowledges and agrees that no general or limited partner, officer,
trustee, beneficiary, director, member, manager, equity owner, employee or
representative of Assignee shall ever have any personal liability under this
Assignment.  Assignee acknowledges and agrees





D-1




that no general or limited partner, officer, trustee, director, member, manager,
equity owner, employee or representative of Assignor shall ever have any
personal liability under this Assignment.

ASSIGNEE ACKNOWLEDGES THAT IT HAS INSPECTED THE LEASES AND THAT THIS ASSIGNMENT
IS MADE BY ASSIGNOR AND ACCEPTED BY ASSIGNEE WITHOUT REPRESENTATION OR WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, AND WITHOUT RECOURSE AGAINST
ASSIGNOR, EXCEPT AS OTHERWISE EXPRESSLY MAY BE SET FORTH HEREIN OR IN THE
PURCHASE AGREEMENT.

This Assignment may be executed in multiple counterparts and duplicate
originals, all of which shall constitute one and the same document.

IN WITNESS WHEREOF, Assignor has executed this Assignment as a sealed instrument
as of the date first above written.

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

, a

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

 

 

 

 

, a

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



D-2




Exhibit E

FORM OF

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT, made and entered into this ____ day of ________, 2019
(this “Assignment”), between _________________, a ____________________
(“Assignor”) and __________________,  a _______ ________ (“Assignee”).

RECITALS:

WHEREAS, Assignor is conveying to Assignee by deed of even date herewith title
to certain parcels of land, together with the improvements thereon (the
“Property”) pursuant to a Purchase and Sale Agreement dated September___, 2019,
between Assignor and Assignee, as such may have been amended (the “Purchase
Agreement”; all initially capitalized terms used but not defined herein shall
have the definitions ascribed thereto in the Purchase Agreement); and

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign all
of its ownership interest in and rights and obligations with respect to the
Assumed Agreements, Licenses and Permits, the Books and Records and the Other
Intangibles to Assignee, and Assignee has agreed to assume same;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:

Assignor hereby assigns to Assignee all of Assignor’s right, title and interest
in, to and under the Assumed  Agreements, Licenses and Permits, the Books and
Records and the Other Intangibles (collectively, the “Property
Matters”). Assignee accepts the Property Matters and assumes and indemnifies
Assignor from the obligations and liabilities thereunder that accrue on and
after the date hereof.  Assignor assumes and indemnifies Assignee from all
obligations for the Property Matters that accrue prior to the date
hereof.  Notwithstanding the foregoing, the indemnification obligations of the
parties set forth herein are subject to the express provisions of the Purchase
Agreement.

TO HAVE AND TO HOLD unto Assignee and its successors and assigns to its and
their own use and benefit forever.

This Assignment is made by Assignor without recourse and without any expressed
or implied representation or warranty whatsoever, except as may be expressly set
forth herein or in the Purchase Agreement.

This Assignment inures to the benefit of the parties hereto and their respective
successors and assigns.  This Assignment may be executed in multiple
counterparts and duplicate originals, all of which shall constitute one and the
same document.





E-1




IN WITNESS WHEREOF, Assignor and Assignee have executed this General Assignment
as of the date first above written.

 

 

 

 

 

ASSIGNOR:

 

 

 

 

, a

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

 

 

 

 

, a

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



E-2




EXHIBIT F

FORM OF

CERTIFICATE AS TO FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  To inform _____________________________________, a ___________
(“Transferee”), that withholding of tax is not required upon the disposition of
a U.S. real property interest by [________________] (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

1.         Transferor is a ________________ and is not a foreign corporation,
foreign partnership, foreign trust or foreign estate (as those terms are defined
in the Internal Revenue Code and Income Tax Regulations).

2.         Transferor’s U.S. employer identification number
is___________________.

3.         Transferor’s address is ___________________.

4.         Transferor is not a disregarded entity for federal tax purposes.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement made herein is
punishable by fine, imprisonment, or both.  Transferor understands that
Transferee is relying on this certification in determining whether withholding
is required upon transfer of real property by Transferor.

Under penalty of perjury, Transferor and the individual executing on its behalf
declare that the statements made in this Certificate as to Foreign Status are
true, correct and complete.

EXECUTED on _________________, 2019.

SELLER:

 

[ADD SIGNATURE BLOCKS OF APPLICABLE SELLERS]

 

 



F-1




EXHIBIT G

FEDERAL LEAD-BASED PAINT DISCLOSURE

EVERY PURCHASER OF ANY INTEREST IN RESIDENTIAL REAL PROPERTY ON WHICH A
RESIDENTIAL DWELLING WAS BUILT PRIOR TO 1978 IS NOTIFIED THAT SUCH PROPERTY MAY
PRESENT EXPOSURE TO LEAD FROM LEAD-BASED PAINT THAT MAY PLACE YOUNG CHILDREN AT
RISK OF DEVELOPING LEAD POISONING.  LEAD POISONING IN YOUNG CHILDREN MAY PRODUCE
PERMANENT NEUROLOGICAL DAMAGE, INCLUDING LEARNING DISABILITIES, REDUCED
INTELLIGENCE QUOTIENT, BEHAVIORAL PROBLEMS, AND IMPAIRED MEMORY.  LEAD POISONING
ALSO POSES A PARTICULAR RISK TO PREGNANT WOMEN.  THE SELLER OF ANY INTEREST IN
RESIDENTIAL REAL PROPERTY IS REQUIRED TO PROVIDE THE PURCHASER WITH ANY
INFORMATION ON LEAD-BASED PAINT HAZARDS FROM RISK ASSESSMENTS OR INSPECTIONS IN
THE SELLER’S POSSESSION AND NOTIFY THE PURCHASER OF ANY KNOWN LEAD-BASED PAINT
HAZARDS.  A RISK ASSESSMENT OR INSPECTION FOR POSSIBLE LEAD-BASED PAINT HAZARDS
IS RECOMMENDED PRIOR TO PURCHASE.

By its execution of the Agreement to which this Exhibit F is attached, Purchaser
acknowledges that (a) it has read and understands the foregoing Lead Warning
Statement, (b) it has reviewed, or during the Inspection Period will review, any
documents concerning lead-based paint or lead-based paint hazards located on the
Property or otherwise provided for review by Seller, and (c) it has
independently obtained a lead hazard information pamphlet in the form prescribed
by the Environmental Protection Agency under Section 406 of the Toxic Substances
Control Act.  Purchaser shall conduct such studies and tests for lead-based
paint during the Inspection Period as Purchaser deems appropriate.

 



G-1




SCHEDULE 1.1(A)

LEGAL DESCRIPTION

 

SCHEDULE 1.1(B) INCLUDED IN  PERSONAL PROPERTY SCHEDULE

 





 




SCHEDULE 1.1(C)

EXCLUDED PERSONAL PROPERTY SCHEDULE

 





 




SCHEDULE 1.1(D)

RENT ROLL

 





 




SCHEDULE 1.1(E)

PROPERTY AGREEMENTS

 





 




SCHEDULE 1.1(F)

LICENSES AND PERMITS

 





 




SCHEDULE 3.1

DUE DILIGENCE MATERIALS

The materials listed below will be provided only to the extent in Seller’s
possession or control:

1)         Rent Roll for most recent completed calendar month

2)         Current/Aged delinquency report

3)         Tenant Deposit report

4)         Copies of all Property Agreements

5)         Copies of all Leases and rental applications

6)         Most recent environmental Phase I report

7)         Most recent title insurance policy

8)         Certificate evidencing current casualty, property and other insurance
coverages

9)         Five (5) years of loss run reports for general liability and property
damage insurance

10)       Most recent survey, plans, or specifications

11)       All licenses, permits, or approvals

12)       Utility Bills for most recent six (6) months

13)       2018 and 2019 (stub period) Operating Statements

14)       Warranties for services and materials provided to the Property

15)       Other general records relating to the income and expenses of the
Property

 





 




SCHEDULE 5.1(B)

PENDING ACTIONS

None

 





 




SCHEDULE 5.1(M)

REAL PROPERTY TAX ASSESSMENT ACTIONS

None

 

 

